Citation Nr: 1146426	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  05-19 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), claimed as memory loss.

2.  Entitlement to an initial rating in excess of 20 percent for chronic low back disorder.


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968, from November 1990 to June 1991, from March 2003 to March 2004, and from March 2004 to November 2004.  He also had intercurrent service with the Alabama Army National Guard until his discharge in December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Subsequently, the Board denied these claims in an April 2010 decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (hereinafter "the Court").

In a December 2010 Joint Motion, both the appellant and the VA Secretary (referred to hereinafter as "the parties") requested that the Board decision as to these two issues be vacated and these claims be remanded for compliance with the terms of the parties' Joint Motion.  The appellant indicated that he would abandon his appeal of the Board's denial of an initial disability rating in excess of 10 percent for right wrist, status post open reduction internal fixation of ulnar fracture.  The Court issued an order in January 2011 granting the Joint Motion and dismissing the appellant's appeal of his rating for the right wrist.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant, if further action is required.


(CONTINUED ON THE FOLLOWING PAGE)


REMAND

Unfortunately, a remand is required in this appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011).

Concerning the Veteran's claim for a higher rating for PTSD, the Joint Motion determined that a remand to the Board was necessary because when it denied the claim the Board had focused on the presence of psychiatric symptoms as opposed to whether the effects of these symptoms showed any occupational and social impairment.  The parties also noted that the severity of the Veteran's symptoms was not discussed.  Therefore, on remand the RO/AMC shall schedule the Veteran for a VA mental examination and instruct the examiner to discuss the severity of the Veteran's psychiatric symptoms and their effects on any occupational and social impairment.

The Board also notes that the Veteran's representative has submitted a copy of a July 2009 VA mental evaluation, which was not of record at the time of the Board's April 2010 decision, which shows the examiner was concerned about the possible onset of dementia and recommended further neurological evaluation and treatment of the Veteran.  

VA has a duty to obtain all relevant VA and governmental records prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  Thus, the Board finds that on remand the RO/AMC shall try to obtain and associate with the claims file copies of any outstanding VA treatment records. 

Concerning the Veteran's claim for a higher rating for his chronic low back disorder, the Joint Motion determined that a remand to the Board was necessary because when it denied the Veteran's claim the Board had relied on inadequate VA examinations.  The parties noted that the December 2004 and May 2009 VA spine examinations addressed the issue of pain as it pertained to limitation of motion; however, neither examiner stated, in terms of degree, how limiting the Veteran's motion was due to pain such that the diagnostic rating criteria could be properly applied.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that if the findings of an examination report do not contain sufficient detail, the rating board should return the report as inadequate).  See also 38 C.F.R. § 4.2 (2011) (same).  

Therefore, on remand the RO/AMC shall schedule the Veteran for a VA spine examination and instruct the examiner to measure, in terms of degrees, any limitation of motion due to pain.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who have treated him for his PTSD and chronic low back disorder and whose records are not found within the claims file.  After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any records of treatment or evaluation from VA's Central Alabama Health Care System, including from the Montgomery VAMC and the Tuskegee VAMC, for the period from July 2009.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  After receipt of the requested information, the RO/AMC shall schedule the Veteran for an appropriate VA mental disorders examination to determine the current severity of his service-connected PTSD.  The claims file and a copy of this Remand must be made available to the examiner for review and the examination report should note that review.  The report of the examiner should be comprehensive.  The report of examination should include a detailed account of all manifestations of psychiatric pathology found to be present.  All necessary and indicated special studies or tests, to include psychological testing, should be accomplished.  The examiner shall assign a numerical code under the Global Assessment of Functioning Scale (GAF).  

In his or her report, the examiner shall also discuss the severity of the Veteran's psychiatric symptoms, the effect of these symptoms on any occupational and social impairment, and indicate the degree of social and occupational impairment due to PTSD.

A complete rationale for all opinions expressed should be provided. 

3.  The RO/AMC shall also schedule the Veteran to undergo an appropriate VA examination to determine the severity of his low back disorder.  The claims file shall be made available to and reviewed by the examiner who shall note such review in his or her examination report.  All indicated studies deemed necessary shall be performed, and all findings shall be reported in detail.  

The examiner specifically will be instructed to measure, in terms of degrees, any additional spinal limitation of motion the Veteran experiences due to pain.  

A complete rationale for all opinions expressed should be provided. 

4.  Thereafter, the issues on appeal shall be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative shall be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


